 


109 HRES 274 IH: Recognizing Miguel Contreras, on the occasion of his death, for his tireless work on behalf of immigrants and working people.
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 274 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Ms. Linda T. Sánchez of California (for herself, Ms. Solis, Mrs. Napolitano, Mr. Grijalva, Ms. Loretta Sanchez of California, Mr. Becerra, Ms. Roybal-Allard, Ms. Harman, Mr. Baca, Mr. Sherman, Ms. Watson, Mr. Berman, Mr. Honda, Mr. Waxman, Ms. Zoe Lofgren of California, Mr. Filner, and Mrs. Capps) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing Miguel Contreras, on the occasion of his death, for his tireless work on behalf of immigrants and working people. 
 
Whereas Miguel Contreras, as Secretary and Treasurer of the Los Angeles County Federation of Labor, reenergized the labor movement in the Los Angeles area by bringing unions and workers together across craft, class, and income divisions; 
Whereas Contreras gave special pride to Latino workers and fought tirelessly for the rights of immigrants; 
Whereas Contreras gave voice to all working people in Los Angeles; 
Whereas Contreras rebuilt the progressive political coalition in Los Angeles by building bridges across various communities, including Latino, African-American, Asian-Pacific American, and Native American communities; 
Whereas Contreras began his life working in the fields of Southern California alongside his immigrant parents and ended it fighting along side working families as one of the highest ranking and most influential labor leaders in the United States; and 
Whereas the example set by Miguel Contreras and the lessons he taught reach far beyond the borders of California, and they will endure as long as men and women struggle for justice: Now, therefore, be it 
 
That the House of Representatives— 
(1)has learned with profound sorrow of the death of Miguel Contreras on May 6, 2005, and extends condolences to his family; 
(2)expresses its deep gratitude to Miguel Contreras for working tirelessly on behalf of immigrants and working people; and 
(3)recognizes Miguel Contreras as a role model for generations to come in California and throughout the entire Nation. 
 
